Citation Nr: 0106197	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2000).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1945 to 
January 1946, and from February 1946 to March 1950.  The 
veteran died in May 1995, and the appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.

Since the February 2000 Statement of the Case, the appellant 
has submitted additional evidence in support of her claim, 
specifically correspondence received by the Board in January 
2001.  VA regulations provide that any pertinent evidence 
submitted by an appellant or her representative which is 
accepted by the Board (under the provisions of this section 
as well as any such evidence referred to the Board by the 
originating agency under § 19.37(b) of this chapter) must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case.  
38 C.F.R. § 20.1304 (2000).  After reviewing this evidence, 
the Board finds that the additional submission is not 
pertinent.  The correspondence is essentially duplicative of 
evidence previously of record, and the appellant makes no 
pertinent evidentiary assertions.  Consequently, the Board 
finds that it is not necessary to refer this evidence to the 
RO for review before rendering a decision.  38 C.F.R. § 
20.1304(c) (2000).

Finally, the Board notes that in the March 2000 substantive 
appeal (Form 9), the appellant indicated that she desired a 
travel Board hearing at the local RO.  However, in April 2000 
correspondence, she withdrew this request.  In view of the 
foregoing, the Board is satisfied that the appellant's travel 
Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran died in May 1995, at the age of 72.  The 
immediate cause of death was listed as a cerebrovascular 
accident (CVA) hemorrhage, and hypertension was listed as the 
underlying cause.

3.  At the time of the veteran's death, service connection 
was in effect for moderately advanced, inactive pulmonary 
tuberculosis, evaluated as 30 percent disabling, an 
appendectomy scar, evaluated as noncompensably disabling, and 
a left ankle scar, evaluated as noncompensably disabling.

4.  The cause of the veteran's death is not service 
connected.

5.  The old regulations regarding the circumstances under 
which hypothetical entitlement can serve as a basis for 
awarding benefits under 38 U.S.C.A. § 1318 are more favorable 
to the appellant in this case.

6.  The veteran did not appeal the August 1974 rating 
decision that continued the 30 percent evaluation assigned 
for his service-connected pulmonary tuberculosis.

7.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than five years from the date of his discharge or other 
release from active duty.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 20.1106 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Historically, an October 1951 rating decision granted service 
connection for pulmonary tuberculosis, and assigned a 100 
percent evaluation.  That decision was based on service 
medical records showing inpatient treatment for pulmonary 
tuberculosis in January 1949, and current findings on VA 
examination.  The RO continued this 100 percent evaluation in 
August 1956, following a June 1956 VA examination.

Based on VA outpatient records reflecting treatment for 
inactive pulmonary tuberculosis from April 1959 to January 
1960, a January 1960 rating decision assigned a 100 percent 
evaluation for the veteran's service-connected pulmonary 
tuberculosis from April 1, 1950, a 50 percent evaluation from 
October 7, 1961, a 30 percent evaluation from October 7, 
1965, and a noncompensable evaluation from October 7, 1970.

According to a June 1960 Tuberculosis Review Board report, VA 
chest X-rays from October 1959 to April 1960 showed 
stationary lesions, and an April 1960 pulmonary tuberculosis 
study revealed positive sputum for acid-fast bacilli (AFB).  
Consequently, the RO amended the January 1960 rating decision 
in June 1960, and assigned a 100 percent evaluation for the 
veteran's pulmonary tuberculosis from April 1, 1950.  In 
addition, based on recently received service medical records, 
the RO granted service connection for an appendectomy scar 
and a left ankle scar, and assigned a noncompensable 
evaluation for each disability.

Based on VA outpatient treatment records from April 1960 to 
January 1961, a March 1961 rating decision continued the 
evaluations assigned for the veteran's service-connected 
disabilities.

A November 1962 VA Tuberculosis Review Board report notes 
insignificant clinical findings, negative laboratory studies, 
and stable chest X-rays from January to July 1962.  
Consequently, the RO amended the June 1960 rating decision in 
December 1962, and awarded a 100 percent evaluation for the 
veteran's pulmonary tuberculosis from April 1, 1950, a 50 
percent evaluation from July 10, 1964, a 30 percent 
evaluation from July 10, 1968, and a noncompensable 
evaluation from July 10, 1973.

Based on July 1964 VA pulmonary studies showing inactive 
tuberculosis, a September 1964 rating decision continued the 
50 percent evaluation of the veteran's service-connected 
pulmonary tuberculosis.  Later that month, the veteran 
submitted a September 1964 private medical record reflecting 
treatment for active pulmonary tuberculosis.   The report did 
not refer to X-ray studies or laboratory findings to support 
the diagnosis.  The 50 percent evaluation of the veteran's 
service-connected pulmonary tuberculosis was confirmed by the 
RO in a September 1964 rating decision.  The RO noted that 
the private medical report consisted primarily of a 
recitation of the veterans' complaints.  It was not supported 
by clinical or laboratory findings such as to indicate a 
reasonable probability of reactivation of PTB.   

In September 1970, the RO determined that the 30 percent 
evaluation assigned for the veteran's pulmonary tuberculosis 
was protected under 38 U.S.C. § 110.

The veteran sought an increased rating for his service-
connected pulmonary tuberculosis in July 1974.  In support of 
his claim, he submitted a July 1974 private medical report 
indicating that a tuberculosis bacilli smear was positive.  
The report noted "X-ray, crepitant rales on the right lung's 
(sic) field, asthenic, thin and very weak."  The impression 
was pulmonary tuberculosis, moderately advanced.  The report 
made no diagnosis of active tuberculosis.  An August 1974 
rating decision continued the 30 percent evaluation of the 
veteran's pulmonary tuberculosis.  It was found that the 
private medical report did not show reactivation of the 
veteran's tuberculosis.   

Private hospital records reveal that the veteran was admitted 
for treatment of various complaints in May 1995.  He died 
four days later.  The final assessment was cardiorespiratory 
arrest due to a CVA hemorrhage.

A death certificate discloses that the veteran died at age 72 
in May 1995.  The immediate cause of death was listed as a 
CVA hemorrhage, and hypertension was listed as the underlying 
cause.

At the time of the veteran's death, service connection was in 
effect for moderately advanced, inactive pulmonary 
tuberculosis, evaluated as 30 percent disabling, an 
appendectomy scar, evaluated as noncompensably disabling, and 
a left ankle scar, evaluated as noncompensably disabling.

In July 1995, the appellant filed a claim of entitlement to 
service connection for the cause of the veteran's death, 
dependents' educational assistance under Title 38, Chapter 35 
of the United States Code, and accrued benefits.

In October 1997 correspondence, Dr. B.R. reported treating 
the veteran for pulmonary tuberculosis from January 1985 
until "[a] few weeks before his death."  He explained that 
the veteran experienced persistent difficulty breathing in 
April 1985, and indicated that chronic obstructive pulmonary 
disease (COPD) was diagnosed two months later.  Chest X-rays 
reportedly showed active pulmonary tuberculosis.  The 
physician related that the veteran sought treatment for back 
and chest pain with a productive cough a few months prior to 
his death, and complained of headache, dizziness, dyspnea, 
and a persistent cough a few weeks before his death.  At that 
time, he reportedly advised the veteran to seek hospital 
admission.

In January 1998 correspondence, the RO requested that Dr. 
B.R. forward all of the veteran's clinical records, including 
all examination reports, diagnostic testing results, 
laboratory findings, and X-ray study reports.  The physician 
failed to respond to this request.

The RO requested the appellant's assistance in obtaining a 
copy of the veteran's medical records from Dr. B.R..  In 
January 1998, she forwarded an unsigned, one page, 
handwritten report noting outpatient treatment for pulmonary 
tuberculosis and bronchial asthma from January 1985 to March 
1997 (nearly two years after the veteran's death).

Based on this evidence, a February 1998 rating decision 
denied the appellant's claim for service connection for the 
cause of the veteran's death, and dependents' educational 
assistance under Title 38, Chapter 35 of the United States 
Code.  The RO denied entitlement to accrued benefits in April 
1998.  The appellant was informed of these decisions, but 
voiced no disagreement.  Therefore, these decisions became 
final.

In April 1999, the appellant filed a claim of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  She 
maintained that she was entitled to these benefits because a 
100 percent evaluation was in effect for the veteran's 
service-connected pulmonary tuberculosis for more than 10 
years.  A November 1999 rating decision denied entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in December 1999, and submitted a substantive appeal 
(Form 9) in March 2000, perfecting her appeal.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board concludes that the RO has either complied with, or 
gone beyond, these provisions.  The RO has obtained the 
veteran's service medical records, and there is no indication 
of outstanding Federal Government records.  The RO has sought 
diligently to obtain other records that have been identified 
by the claimant to substantiate her claim.  Specifically, the 
Board notes that the RO wrote to Dr. R.B. to obtain his 
actual treatment records.  When the physician did not 
respond, the RO notified the claimant and sought her 
assistance.  The claimant then provided purported clinical 
records from this medical provider.  These records literally 
show that the provider was still treating the veteran in 
March 1997, and they were not authenticated.   The Board 
acknowledges that these records indicate on their face that 
the veteran manifested pulmonary tuberculosis, as well as 
elevated blood pressure readings, approximately twenty-two 
months after his death.  The Board does not find, however, 
any basis to conclude that there is a reasonable possibility 
that further pursuit of such "evidence" could substantiate 
the claim.  The RO has also notified the appellant of the 
results of its efforts to obtain records in multiple pieces 
of correspondence and she has actual notice of all the 
evidence of record.

There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the available evidence.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318

As noted above, the cause of the veteran's death is not 
service connected.  Applicable regulations provide that 
benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met:

(1)  The veteran's death was not caused 
by his or her own willful misconduct; and

(2)  The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either:

(i)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding death 
(emphasis added); or

(ii)  Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22 (2000).

The Court has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" 
claims received prior to the March 1992 effective date of 
section 20.1106, or, where a veteran had never filed a claim 
for VA benefits, and therefore no final VA decision regarding 
the veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998)).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000, defining the term "entitled to receive," 
and in effect limited the circumstances under which 
hypothetical entitlement could serve as a basis for awarding 
benefits under § 1318.  38 C.F.R. § 3.22 (2000).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 2000), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  In the instance case, since the old version 
of the regulation is less restrictive than the new, the old 
version is more favorable to the appellant and will be 
applied.

During his lifetime, the veteran was service-connected for 
pulmonary tuberculosis, an appendectomy scar, and a left 
ankle scar.  An October 1951 rating decision granted service 
connection for pulmonary tuberculosis, and assigned a 100 
percent evaluation.  This total evaluation was confirmed by 
the RO in August 1956.

A January 1960 rating decision assigned a 100 percent 
evaluation for the veteran's service-connected pulmonary 
tuberculosis from April 1, 1950, a 50 percent evaluation from 
October 7, 1961, a 30 percent evaluation from October 7, 
1965, and a noncompensable evaluation from October 7, 1970.  
The RO amended this decision in June 1960, and assigned a 100 
percent evaluation for the veteran's pulmonary tuberculosis 
from April 1, 1950.  In addition, the RO granted service 
connection for an appendectomy scar and a left ankle scar, 
and assigned separate noncompensable evaluations for each 
disability.  The RO amended the June 1960 rating decision in 
December 1962, and awarded a 100 percent evaluation for the 
veteran's pulmonary tuberculosis from April 1, 1950, a 50 
percent evaluation from July 10, 1964, a 30 percent 
evaluation from July 10, 1968, and a noncompensable 
evaluation from July 10, 1973.

A September 1964 rating decision continued the 50 percent 
rating assigned for the veteran's pulmonary tuberculosis, and 
this evaluation was confirmed by the RO later that month.

In September 1970, the RO found that the 30 percent 
evaluation assigned for the veteran's pulmonary tuberculosis 
was protected under 38 U.S.C. § 110.

While the veteran sought an evaluation in excess of 30 
percent for his service-connected tuberculosis in July 1974, 
the RO denied this claim the following month.  The veteran 
did not appeal that determination within the remainder of his 
lifetime.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 
20.302 (2000).  Consequently, the unappealed rating action 
became final.  See 38 C.F.R. § 20.1103 (2000).

Based on the foregoing, neither the 10-year threshold 
requirement of § 1318(b)(1), nor the requirements of § 
1318(b)(2) were met when the veteran died in May 1995.

The appellant filed her claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 after the March 1992 effective date for 38 
C.F.R. § 20.1106, and the record shows that there is a final 
RO decision (dated in August 1974) regarding the evaluation 
assigned for the veteran's service-connected pulmonary 
tuberculosis.  Therefore, the Board concludes that the 
analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for 
pulmonary tuberculosis for the required period of time is not 
for application.  The limited exceptions provided in 
Carpenter and Wingo are not present in this particular case.  
See Marso, supra.

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); See Eddy v. Brown, 
9 Vet. App. 52; 57 (1996).  The standard with respect to 
raising a claim for CUE is that it must be "the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo, 6 Vet. 
App. at 43.  CUE requires more than a disagreement on how the 
facts are weighed or evaluated; the appellant must show that 
the correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

The claimant's February 2000 correspondence appears to allege 
that the 1964 rating determination was defective in reducing 
the veteran's schedular evaluation for his tuberculosis 
because it did not apply the doctrine of reasonable doubt.  
The Board notes that even if this could be interpreted as an 
allegation of CUE, it would fail as a matter of law since the 
application of reasonable doubt involves the weighing and 
evaluation of evidence that, by definition, can not 
constitute CUE. 

There has been no claim that the August 1974 rating action 
contained CUE.  The Court has held that a claimant must raise 
with specificity issues of CUE under section 1318(b).  See 
Marso, supra.  As the appellant has not raised the issue of 
CUE in a final decision, the Board concludes that no further 
action or consideration is warranted as to this particular 
portion of the section 1318 analysis.

The claimant also requested in February 2000 that an 
independent medical expert review the record.  The record in 
this case is not so complex or controversial as to warrant 
such action.  In this context, the failure of Dr. R. B. to 
support his report with actual treatment records, and the 
nature of the "evidence" submitted by the claimant, 
completely undermine any argument that this record raises a 
substantial medical question.  

In sum, the criteria for a grant of entitlement to DIC 
benefits have not been met.  Specifically, the evidence does 
not show that the veteran was in receipt of a 100 percent 
evaluation for 10 years immediately prior to his death; there 
exists a final RO decision regarding the 30 percent 
evaluation assigned for the veteran's service-connected 
pulmonary tuberculosis; and, the appellant applied for DIC 
benefits subsequent to March 1992, and has not raised a claim 
of CUE in a final decision.  Consequently, there is no 
entitlement under 38 U.S.C.A. § 1318.  Where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal as she does not meet the legal 
criteria for entitlement to DIC benefits under 38 U.S.C.A. § 
1318.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

